DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed January 14, 2021. The following rejections are overcome:
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-5 & 8 under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Pub. 2019/0027780.
Claims 6-7 under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Pub. 2019/0027780 in view of ITO et al. U.S. Pub. 2016/0141716.
The following rejections are maintained:
Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 further requires that the D50% grain diameter of the crystal grains is also 0.08 microns or more. The limitation is broader than “0.5um or less” necessitated by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record, because the prior art is silent to: an all solid battery comprising: a solid electrolyte layer including phosphoric acid salt-based solid electrolyte; a first electrode that is formed on a first main face of the solid electrolyte layer; and a second electrode that is formed on a second main face of the solid electrolyte layer, wherein a D50% grain diameter of crystal grains of the phosphoric acid salt-based solid electrolyte is 0.5 m or less, wherein a D90% grain diameter of the crystal grains is 3 m or less.
The prior art, such as LIU et al. U.S. Pub. 2019/0027780, teaches a solid electrolyte slurry composite layer including phosphoric acid salt-based solid electrolyte (NASICON electrolyte of LiAlM(PO4)3; [0030]) ; a first electrode that is formed on a first slurry composite layer (solid electrolyte slurry composite is coated on one electrode and the opposing electrode is added; [0035]); and a second electrode that is formed on a second main face of the solid electrolyte slurry composite layer (solid electrolyte slurry composite is coated on one electrode and the opposing electrode is added; [0035]), wherein a D50% grain diameter of crystal grains of the phosphoric acid salt-based solid electrolyte is 0.5 m or less (D50 less than 200nm; [0015]).  However, the reference does not teach with sufficient specificity wherein a D90% grain diameter of the crystal grains is 3 m or less in combination with D50, and the reference is silent to a solid electrolyte layer.  The solid electrolyte slurry composite is not a solid electrolyte layer (no liquid present as a result of sintering).  Therefore, the instant claims are patentably distinct from the prior art of record. 
Claims 3-10 are allowable based on dependency to claim 1.
Claim 2  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant asserts that LIU et al. U.S. Pub. 2019/0027780 is not obvious over the instant claims because LIU does not teach a solid electrolyte layer, instead the reference teaches a solid electrolyte slurry composite. An all-solid state battery has no separator, and no composite solvent and is sintered. This assertion is correct and all previously pending art rejections are overcome.
more”. This argument is not persuasive as “0.08 micros or more” is significantly larger than “0.05 um or less”.  If the range of claim 2 was narrow, such as “0.08 microns or less” thus falling into the range in claim 1 it would be appropriate. However, as written, the limitation is claim 2 is broader than claim 1.  An appropriate correction is required.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722